
 
Exhibit 10.1
EXECUTION COPY
 
AMENDED AND RESTATED
AT THE MARKET OFFERING AGREEMENT
 
December 20, 2017


The Benchmark Company, LLC
150 East 58th Street, 17th Floor
New York, New York 10155


Joseph Gunnar & Co., LLC
30 Broad Street, 11th Floor
New York, New York 10004




Ladies and Gentlemen:
       
Reference is hereby made to the certain At The Market Offering Agreement between
India Globalization Capital, Inc., a corporation organized under the laws of
Maryland (the "Company") and The Benchmark Company, LLC (the "Manager") dated as
of November 29, 2017 (The "Initial ATM Offering Agreement"). The parties hereby
wish to amend and restate such Initial ATM Offering Agreement in its entirety,
as hereinafter provided. This Amended and Restated At The Market Offering
Agreement supersedes and replaces the Initial ATM Offering Agreement.


India Globalization Capital, Inc., a corporation organized under the laws of
Maryland (the "Company"), confirms its agreement (this "Agreement") with The
Benchmark Company, LLC (the "Manager") and Joseph Gunnar & Co., LLC (the
"Co-Manager" and collectively with the Manager, the "Managers") as follows:


1.
Definitions. The terms that follow, when used in this Agreement and any Terms
Agreement, shall have the meanings indicated.



"Accountants" shall have the meaning ascribed to such term in Section 4(m).


"Action" shall have the meaning ascribed to such term in Section 3(s).


"Affiliate" shall have the meaning ascribed to such term in Section 3(r).


"Applicable Time" shall mean, with respect to any Shares, the time of sale of
such Shares pursuant to this Agreement or any relevant Terms Agreement.
 


"Board" shall have the meaning ascribed to such term in Section 2(b)(iii).


"Broker Fee" shall have the meaning ascribed to such term in Section 2(b)(v).



--------------------------------------------------------------------------------



"Business Day" shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.


"Commission" shall mean the Securities and Exchange Commission.


"Common Stock" shall have the meaning ascribed to such term in Section 2.


"Common Stock Equivalents" shall have the meaning ascribed to such term in
Section 3(h).


"Company Counsel" shall have the meaning ascribed to such term in Section 4(l).


"DTC" shall have the meaning ascribed to such term in Section 2(b)(vii).


"EDGAR" shall have the meaning ascribed to such term in Section 2.


"Effective Date" shall mean each date and time that the Registration Statement
and any post-effective amendment or amendments thereto became or becomes
effective.


"Electronic Notice" shall have the meaning ascribed to such term in Section 10.


"Evaluation Date" shall have the meaning ascribed to such term in Section 3(ee).


"Exchange Act" shall have the meaning ascribed to such term in Section 2.


"Execution Time" shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.


"FDA" shall have the meaning ascribed to such term in Section 3(v).


"Filing Date" shall have the meaning ascribed to such term in Section 4(w).


"FINRA" shall have the meaning ascribed to such term in Section 3(f).


"Forward Looking Statements" shall have the meaning ascribed to such term in
Section 3(rr).


"Free Writing Prospectus" shall mean a free writing prospectus, as defined in
Rule 405.


"Incorporated Documents" shall mean the documents or portions thereof filed with
the Commission on or before the Effective Date that are incorporated by
reference in the Registration Statement or the Prospectus and any documents or
portions thereof filed with the Commission after the Effective Date that are
deemed to be incorporated by reference in the Registration Statement or the
Prospectus.


"Indebtedness" shall have the meaning ascribed to such term in Section 3(ll).


"Intellectual Property" shall have the meaning ascribed to such term in Section
3(aa).


2

--------------------------------------------------------------------------------



"Issuer Free Writing Prospectus" shall mean an issuer free writing prospectus,
as defined in Rule 433.


"Liens" shall have the meaning ascribed to such term in Section 3(a).


"Losses" shall have the meaning ascribed to such term in Section 7(d).


"Material Adverse Effect" shall have the meaning ascribed to such term in
Section 3(b).


"Material Permits" shall have the meaning ascribed to such term in Section 3(t).


"Maximum Amount" shall have the meaning ascribed to such term in Section 2.


"Money Laundering Laws" shall have the meaning ascribed to such term in Section
3(oo).


"Net Proceeds" shall have the meaning ascribed to such term in Section 2(b)(v).


"Nonelection Notice" shall have the meaning ascribed to such term in Section 10.


"Off-Balance Sheet Transaction" shall have the meaning ascribed to such term in
Section 3(rr).


"Permitted Free Writing Prospectus" shall have the meaning ascribed to such term
in Section 4(g).


"Person" shall have the meaning ascribed to such term in Section 3(f).


"Placement" shall have the meaning ascribed to such term in Section 2(c).


"Proceeding" shall have the meaning ascribed to such term in Section 3(b).


"Prospectus" shall have the meaning ascribed to such term in Section 2.


"Prospectus Supplement" shall have the meaning ascribed to such term in Section
2.


"Registration Statement" shall have the meaning ascribed to such term in Section
2.


"Representation Date" shall have the meaning ascribed to such term in Section
4(k).


"Required Approvals" shall have the meaning ascribed to such term in Section
3(f).


"Rule 158", "Rule 163", "Rule 164", "Rule 172", "Rule 173", "Rule 405",
"Rule 415", "Rule 424", "Rule 430B" and "Rule 433" refer to such rules under the
Securities Act.


"Sales Notice" shall have the meaning ascribed to such term in Section 2(b)(i).


"Sanctions" shall have the meaning ascribed to such term in Section 3(pp).


3

--------------------------------------------------------------------------------



"Sanction Countries" shall have the meaning ascribed to such term in Section
3(pp).


"Sanction Persons" shall have the meaning ascribed to such term in Section
3(pp).

"Sarbanes Oxley Act" shall have the meaning ascribed to such term in Section
3(q).


"SEC Reports" shall have the meaning ascribed to such term in Section 3(m).


"Securities Act" shall have the meaning ascribed to such term in Section 2.


"Securities Act Regulations" shall have the meaning ascribed to such term in
Section 2.


"Settlement Date" shall have the meaning ascribed to such term in Section
2(b)(vii).


"Subsidiary" shall have the meaning ascribed to such term in Section 3(a).


"Terms Agreement" shall have the meaning ascribed to such term in Section 2(a).


"Time of Delivery" shall have the meaning ascribed to such term in Section 2(c).


"Trading Market" means any of the following exchanges or markets on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board or the OTCQX
or OTCQB marketplaces operated by the OTC Markets Group, Inc. (or any successors
to any of the foregoing).


2.
Sale and Delivery of Shares. The Company proposes to issue and sell through or
to the Managers, as sales agents and/or principals, up to $10,000,000 of shares
(the "Shares") of the Company's common stock, $0.0001 par value per share
("Common Shares"), from time to time during the term of this Agreement and on
the terms set forth herein;  provided, however, that in no event shall the
Company issue or sell through the Managers such number of Shares that (a)
exceeds the number or dollar amount of Common Stock registered on the
Registration Statement, (b) exceeds the number of authorized but unissued shares
of Common Stock or (c) would cause the Company or the offering of the Shares to
not satisfy the eligibility and transaction requirements for use of Form S-3
(including, if applicable, General Instruction I.B.6 of Registration Statement
on Form S-3) (the lesser of (a), (b) or (c), the "Maximum Amount"). 
Notwithstanding anything to the contrary contained herein, the parties hereto
agree that compliance with the limitations set forth in this Section 2 on the
number and aggregate sales price of Shares issued and sold under this Agreement
shall be the sole responsibility of the Company and that Managers shall have no
obligation in connection with such compliance.



The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended (the "Securities Act") and the rules and regulations
thereunder (the "Securities Act Regulations"), with the Commission a
registration statement on Form S-3 (File No. 333-201822), including a base
prospectus, relating to certain securities, including the Shares to be issued
from time to time by the Company, and which incorporates by reference documents
that the Company has filed or will file in accordance with the provisions of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), and the rules
and regulations thereunder.  The Company has prepared a prospectus supplement
specifically relating to the Shares (the
4

--------------------------------------------------------------------------------



"Prospectus Supplement") to the base prospectus included as part of such
registration statement.  The Company will furnish to the Managers, for use by
the Managers, copies of the prospectus included as part of such registration
statement, as supplemented by the Prospectus Supplement, relating to the
Shares.  Except where the context otherwise requires, such registration
statement, including all documents filed as part thereof or incorporated by
reference therein, and including any information contained in a Prospectus (as
defined below) subsequently filed with the Commission pursuant to Rule 424(b)
under the Securities Act Regulations or deemed to be a part of such registration
statement pursuant to Rule 430B of the Securities Act Regulations, is herein
called the "Registration Statement."  Any reference herein to the Registration
Statement, any Prospectus Supplement, Prospectus or any Issuer Free Writing
Prospectus (defined below) shall be deemed to refer to and include the
Incorporated Documents, including, unless the context otherwise requires, the
documents, if any, filed as exhibits to such Incorporated Documents. Any
reference herein to the terms "amend," "amendment" or "supplement" with respect
to the Registration Statement, any Prospectus Supplement, the Prospectus or any
Issuer Free Writing Prospectus shall be deemed to refer to and include the
filing of any document under the Exchange Act on or after the most-recent
effective date of the Registration Statement, or the date of the Prospectus
Supplement, Prospectus or such Issuer Free Writing Prospectus, as the case may
be, and incorporated therein by reference.  For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include the most recent copy filed with
the Commission pursuant to its Electronic Data Gathering Analysis and Retrieval
System, or if applicable, the Interactive Data Electronic Application system
when used by the Commission (collectively, "EDGAR").


(a)
Appointment of Managers as Selling Agent; Terms Agreement.  For purposes of
selling the Shares through the Managers, the Company hereby appoints the
Managers as non-exclusive agents of the Company for the purpose of soliciting
purchases of the Shares from the Company pursuant to this Agreement and the
Managers agree to use their commercially reasonable efforts to sell, as sales
agents for the Company, the Shares on the terms and subject to the conditions
stated herein. The Company reserves the right to engage other sales
agents/managers and the Managers agree to allow the Company to engage other
sales agents/managers under this prospectus. The Company agrees that, whenever
it determines to sell the Shares directly to the Managers as principals, it will
enter into a separate agreement (each, a "Terms Agreement") in substantially the
form of Annex I hereto, relating to such sale in accordance with Section 2 of
this Agreement.



(b)
Agent Sales.  Subject to the terms and conditions and in reliance upon the
representations and warranties herein set forth, the Company will issue and
agrees to sell Shares from time to time through the Managers, acting as sales
agents, and the Managers agree to use their commercially reasonable efforts to
sell, as sales agents for the Company, the Shares on the following terms:



(i)
The Shares are to be sold on a daily basis or otherwise as shall be agreed to by
the Company and the Managers on any day that (A) is a trading day for the
Trading Market, (B) the Company has instructed the Managers by telephone
(confirmed promptly by electronic mail) to make such sales ("Sales Notice") and
(C) the Company has satisfied its obligations under Section 6 of this Agreement,
provided that the deliveries required under Section 6 shall only be required to
be made on the Execution Time and on a Representation Date on which a material
amendment to the Registration Statement or Prospectus is made or the Company
files its Annual Report on Form 10-K or a material amendment thereto under the
Exchange Act.  The Company will designate the maximum amount of the Shares to be
sold by the Managers daily (subject to the limitations set forth in Section
2(d)) and the minimum price per Share at which such Shares may

5

--------------------------------------------------------------------------------



be sold, provided that the Sales Notice may specify an amount of Shares to be
sold on each of several successive days.  Subject to the terms and conditions
hereof, the Managers shall use their commercially reasonable efforts to sell on
a particular day all of the Shares designated for the sale by the Company on
such day. The gross sales price of the Shares sold under this Section 2(b) shall
be the market price for shares of the Common Stock sold by the Managers under
this Section 2(b) on the Trading Market at the time of sale of such Shares. 
Notwithstanding the foregoing, if the current Trading Market is not a national
securities exchange, the Company shall not deliver a Sales Notice hereunder,
except for a sale of Shares in a privately negotiated transaction that is
eligible for an exemption from registration under the applicable state
securities laws.


(ii)
The Company acknowledges and agrees that (A) there can be no assurance that the
Managers will be successful in selling the Shares, (B) the Managers will incur
no liability or obligation to the Company or any other person or entity if it
does not sell the Shares for any reason other than a failure by the Managers to
use their commercially reasonable efforts consistent with its normal trading and
sales practices and applicable law and regulations to sell such Shares as
required under this Agreement, and (C) the Managers shall be under no obligation
to purchase Shares on a principal basis pursuant to this Agreement, except as
otherwise specifically agreed by the Managers and the Company pursuant to a
Terms Agreement.



(iii)
The Company shall not authorize the issuance and sale of, and the Managers shall
not be obligated to use their commercially reasonable efforts to sell, any Share
at a price lower than the minimum price therefor designated from time to time by
the Company's Board of Directors (the "Board"), or a duly authorized committee
thereof, or such duly authorized officers of the Company, and notified to the
Managers in writing. The Company or the Managers may, upon notice to the other
party hereto by telephone (confirmed promptly by electronic mail), suspend the
offering of the Shares for any reason and at any time; provided, however, that
such suspension or termination shall not affect or impair the parties'
respective obligations with respect to the Shares sold hereunder prior to the
giving of such notice.



(iv)
The Managers may sell Shares by any method permitted by law deemed to be an "at
the market offering" as defined in Rule 415 under the Securities Act, including
without limitation sales made directly on the Trading Market, on any other
existing trading market for the Common Stock or to or through a market maker. 
The Managers may also sell Shares in privately negotiated transactions, provided
that, if required by the Trading Market, the Managers receive the Company's
prior written approval for any sales in privately negotiated transactions.



(v)
The compensation to the Managers for sales of the Shares under this Section 2(b)
shall be a placement fee of



(vi)
4% of the gross sales price of the Shares sold pursuant to this Section 2(b)
("Broker Fee"). The foregoing rate of compensation shall not apply when the
Managers act as principal, in which case the Company may sell Shares to the
Managers as principals at a price agreed upon at the relevant Applicable Time
pursuant to a Terms Agreement. The remaining proceeds, after deduction of the
Broker Fee and deduction for any transaction fees imposed by any governmental or
self-regulatory organization in respect of such sales, shall constitute the net
proceeds to the Company for such Shares (the "Net Proceeds").



6

--------------------------------------------------------------------------------



(vii)
The Managers shall provide written confirmation (which may be by facsimile or
electronic mail) to the Company following the close of trading on the Trading
Market each day in which the Shares are sold under this Section 2(b) setting
forth the number of the Shares sold on such day, the aggregate gross sales
proceeds and the Net Proceeds to the Company, and the compensation payable by
the Company to the Managers with respect to such sales.



(viii)
Upon delivery of a Sales Notice, the Company shall issue and deliver the maximum
number of Shares to be sold pursuant to the Sales Notice to the applicable
Manager's account at The Depository Trust Company ("DTC") via the DWAC system,
which Shares shall be deposited by the applicable Manager's in the Company's
account with such Manager.  The Managers shall have no obligation to attempt to
sell the Shares until the Company has delivered the Shares to the Managers. 
Settlement for sales of the Shares pursuant to this Section 2(b) will occur at
10:00 a.m. (New York City time), or at such time as the Company and the Managers
may mutually agree, on the second Business Day following delivery of the Shares
issued pursuant to the Sale Notice (each such day, a "Settlement Date").  On
each Settlement Date, the Managers shall deliver the Net Proceeds from the sale
of the Shares to the Company.  If, on any Settlement Date, not all Shares were
sold as issued pursuant to the Sales Notice, then, at the election of and upon
notice from the Company, the Shares shall be applied to a future Settlement Date
or returned to the Company.



(ix)
At each Applicable Time, Settlement Date, Representation Date and Filing Date,
the Company shall be deemed to have affirmed each representation and warranty
contained in this Agreement as if such representation and warranty were made as
of such date, modified as necessary to relate to the Registration Statement and
the Prospectus as amended as of such date. Any obligation of the Managers to use
their commercially reasonable efforts to sell the Shares on behalf of the
Company shall be subject to the continuing accuracy of the representations and
warranties of the Company herein, to the performance by the Company of its
obligations hereunder and to the continuing satisfaction of the additional
conditions specified in Section 6 of this Agreement.



(c)
Term Sales.  If the Company wishes to sell the Shares pursuant to this Agreement
but other than as set forth in Section 2(b) of this Agreement (each, a
"Placement"), the Company will notify the Managers of the proposed terms of such
Placement. If the Managers, acting as principals, wish to accept such proposed
terms (which it may decline to do for any reason in its sole discretion) or,
following discussions with the Company, the Managers wish to accept amended
terms, the Managers and the Company will enter into a Terms Agreement setting
forth the terms of such Placement. The terms set forth in a Terms Agreement will
not be binding on the Company or the Managers unless and until the Company and
the Managers have each executed such Terms Agreement accepting all of the terms
of such Terms Agreement. In the event of a conflict between the terms of this
Agreement and the terms of a Terms Agreement, the terms of such Terms Agreement
will control.  A Terms Agreement may also specify certain provisions relating to
the reoffering of such Shares by the Manager. The commitment of the Managers to
purchase the Shares pursuant to any Terms Agreement shall be deemed to have been
made on the basis of the representations and warranties of the Company herein
contained and shall be subject to the terms and conditions herein set forth.
Each Terms Agreement shall specify the number of Shares to be purchased by the
Managers pursuant thereto, the price to be paid to the Company for such Shares,
any provisions relating to rights of, and default by, underwriters acting
together with the Managers in the reoffering of the Shares, and the time and
date (each such time and date being referred to herein as a "Time of Delivery")
and place of delivery of and payment for such

7

--------------------------------------------------------------------------------



Shares. Such Terms Agreement shall also specify any requirements for opinions of
counsel, accountants' letters and officers' certificates pursuant to Section 6
of this Agreement and any other information or documents required by the
Managers.


(d)
Maximum Number of Shares.  Under no circumstances shall the Company cause or
request the offer or sale of any Shares if, after giving effect to the sale of
such Shares, the aggregate amount of Shares sold pursuant to this Agreement
would exceed the lesser of (A) together with all sales of Shares under this
Agreement, the Maximum Amount, (B) the amount available for offer and sale under
the currently effective Registration Statement and (C) the amount authorized
from time to time to be issued and sold under this Agreement by the Board, a
duly authorized committee thereof or a duly authorized executive committee, and
notified to the Managers in writing.  Under no circumstances shall the Company
cause or request the offer or sale of any Shares pursuant to this Agreement at a
price lower than the minimum price authorized from time to time by the Board, a
duly authorized committee thereof or a duly authorized executive committee, and
notified to the Managers in writing. Further, under no circumstances shall the
Company cause or permit the aggregate offering amount of Shares sold pursuant to
this Agreement to exceed the Maximum Amount.



(e)
Regulation M Notice.  Unless the exceptive provisions set forth in
Rule 101(c)(1) of Regulation M under the Exchange Act are satisfied with respect
to the Shares, the Company shall give the Managers at least one Business Day's
prior notice of its intent to sell any Shares in order to allow the Managers
time to comply with Regulation M.



3.
Representations and Warranties.  The Company represents and warrants to, and
agrees with, the Managers at the Execution Time and on each such time the
following representations and warranties are repeated or deemed to be made
pursuant to this Agreement, as set forth below or in the Registration Statement,
the Prospectus or the Incorporated Documents.



(a)
Subsidiaries.  All of the direct and indirect subsidiaries (individually, a
"Subsidiary") of the Company are set forth on Exhibit 21 to the Company's most
recent Annual Report on Form 10-K filed with the Commission.  The Company owns,
directly or indirectly, all of the capital stock or other equity interests of
each Subsidiary free and clear of any "Liens" (which for purposes of this
Agreement shall mean a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction), and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.



(b)
Organization and Qualification.  The Company and each of the Subsidiaries is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. 
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents.  Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not reasonably be expected to result in (i) a material
adverse effect on the legality, validity or enforceability of this Agreement,
(ii) a material adverse change in the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the

8

--------------------------------------------------------------------------------



Subsidiaries, taken as a whole, from that set forth in the Registration
Statement, the Base Prospectus, any Prospectus Supplement, the Prospectus or the
Incorporated Documents, or (iii) a material adverse effect on the Company's
ability to perform in any material respect on a timely basis its obligations
under this Agreement (any of (i), (ii) or (iii), a "Material Adverse Effect")
and no "Proceeding" (which for purposes of this Agreement shall mean any action,
claim, suit, investigation or proceeding (including, without limitation, an
investigation or partial proceeding, such as a deposition), has been instituted
or, to the knowledge of the Company, threatened in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.


(c)
Authorization and Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder.  The
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board or its stockholders in connection herewith other than in
connection with the Required Approvals.  This Agreement has been duly executed
and delivered by the Company and constitutes the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors' rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.



(d)
No Conflicts.  The execution, delivery and performance of this Agreement by the
Company, the issuance and sale of the Shares and the consummation by the Company
of the other transactions contemplated herein do not and will not (i) conflict
with or violate any provision of the Company's or any Subsidiary's certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected, except in the case of each of
clauses (ii) and (iii), such as could not reasonably be expected to result in a
Material Adverse Effect.



(e)
No Violation or Default under Incorporated Documents.  All Incorporated
Documents between the Company and third parties expressly referenced in the
Prospectus are legal, valid and binding obligations of the Company enforceable
in accordance with their respective terms, except to the extent that
(i) enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors' rights generally and by general
equitable principles and (ii) the indemnification provisions of certain
agreements may be limited by federal or state securities laws or public policy
considerations in respect thereof.   Neither the Company nor any of its
Subsidiaries is in default (or with the giving of notice or lapse of time would
be in default) under any Incorporated

9

--------------------------------------------------------------------------------



Document to which any of them is a party or by which any of them is bound or to
which any of the properties of any of them is subject, except such defaults that
would not, individually or in the aggregate, have a Material Adverse Effect.


(f)
Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other "Person" (defined as an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind, including the
Trading Market) in connection with the execution, delivery and performance by
the Company of this Agreement, other than (i) the filings required by this
Agreement, (ii) the filing with the Commission of the Prospectus Supplement,
(iii) the filing of application(s) to and approval by the Trading Market for the
listing of the Shares for trading thereon in the time and manner required
thereby, and (iv) such filings as are required to be made under applicable state
securities laws and the rules and regulations of the Financial Industry
Regulatory Authority, Inc. ("FINRA") (collectively, the "Required Approvals").



(g)
Issuance of Shares.  The Shares are duly authorized and, when issued and paid
for in accordance with this Agreement, will be duly and validly issued, fully
paid and nonassessable, free and clear of all Liens imposed by the Company.  The
Company has reserved from its duly authorized capital stock the maximum number
of shares of Common Stock issuable pursuant to this Agreement.  The issuance by
the Company of the Shares has been registered under the Securities Act and all
of the Shares are freely transferable and tradable by the purchasers thereof
without restriction (other than any restrictions arising solely from an act or
omission of such a purchaser).  The Shares are being issued pursuant to the
Registration Statement and the issuance of the Shares has been registered by the
Company under the Securities Act. The Shares, when issued, will conform in all
material respects to the description thereof set forth in or incorporated into
the Prospectus. The "Plan of Distribution" section within the Registration
Statement permits the issuance and sale of the Shares as contemplated by this
Agreement.  Upon receipt of the Shares, the purchasers of such Shares will have
good and marketable title to such Shares and the Shares will be freely tradable
on the Trading Market.



(h)
Capitalization.  The capitalization of the Company is as set forth in the
Registration Statement, the Prospectus Supplement and the Prospectus as of the
dates reflected therein.  Except as set forth in the SEC Reports, the Company
has not issued any capital stock since its most recently filed periodic report
under the Exchange Act, other than pursuant to the exercise of employee stock
options under the Company's stock option plans, the issuance of shares of Common
Stock to employees or directors pursuant to the Company's employee stock
purchase plan and pursuant to the conversion or exercise of securities
exercisable, exchangeable or convertible into Common Stock ("Common Stock
Equivalents").  No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by this Agreement.  Except (i) pursuant to the Company's stock
option plans and (ii) pursuant to agreements or instruments filed as exhibits to
Incorporated Documents, there are no outstanding options, warrants, script
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents.  The issuance and sale of the Shares will not obligate the Company
to issue shares of Common Stock or other securities to any Person and will not
result in a right of any holder of Company

10

--------------------------------------------------------------------------------



securities to adjust the exercise, conversion, exchange or reset price under
such securities. All of the outstanding shares of capital stock of the Company
are validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities.  There are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company's capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company's stockholders.


(i)
Registration Statement.  The Company meets the requirements for use of Form S-3
under the Securities Act and has prepared and filed with the Commission the
Registration Statement, including a related Base Prospectus, for registration
under the Securities Act of the offering and sale of the Shares.  The
Registration Statement, the Prospectus, any Issuer Free Writing Prospectus or
any amendment or supplement thereto, and the documents incorporated by reference
in the Registration Statement, the Prospectus or any amendment or supplement
thereto, when such documents were or are filed with the Commission under the
Securities Act or the Exchange Act or became or become effective under the
Securities Act, as the case may be, conformed or will conform in all material
respects with the requirements of the Securities Act and the Exchange Act, as
applicable.  Such Registration Statement is effective and available for the
offer and sale of the Shares as of the date hereof. As filed, the Prospectus
contains all information required by the Securities Act and the rules
thereunder, and, except to the extent the Managers shall agree in writing to a
modification, shall be in all substantive respects in the form furnished to the
Managers prior to the Execution Time or prior to any such time this
representation is repeated or deemed to be made. The Registration Statement, at
the Execution Time, each such time this representation is repeated or deemed to
be made, and at all times during which a prospectus is required by the
Securities Act to be delivered (whether physically or through compliance with
Rule 172, 173 or any similar rule) in connection with any offer or sale of the
Shares, meets the requirements set forth in Rule 415(a)(1)(x). The initial
Effective Date of the Registration Statement was not earlier than the date three
years before the Execution Time.  The Company has not distributed and, prior to
the later to occur of each Settlement Date and completion of the distribution of
the Shares, will not distribute any offering material in connection with the
offering or sale of the Shares other than the Registration Statement and the
Prospectus and any Issuer Free Writing Prospectus (as defined below) to which
Managers have consented.



(j)
No Misstatement or Omission.  The Registration Statement, when it became or
becomes effective, and the Prospectus, and any amendment or supplement thereto,
on the date of such Prospectus or amendment or supplement, conformed and will
conform in all material respects with the requirements of the Securities Act. 
At each Settlement Date, the Registration Statement and the Prospectus, as of
such date, will conform in all material respects with the requirements of the
Securities Act.  The Registration Statement, when it became or becomes
effective, did not, and will not, contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading.  The Prospectus and any amendment
and supplement thereto, on the date thereof and at each Applicable Time, did not
or will not include an untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  None of the
Incorporated Documents, when they were filed with the Commission, contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made not misleading; and any further documents so filed and
incorporated by reference in the Registration Statement, the Base Prospectus,
the Prospectus Supplement or the Prospectus, when such documents are filed with
the Commission, will conform in all material respects to the requirements

11

--------------------------------------------------------------------------------



of the Exchange Act and the rules thereunder, as applicable, and will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.  The foregoing shall not apply to
statements in, or omissions from, any such document made in reliance upon, and
in conformity with, information furnished to the Company by the Managers
specifically for use in the preparation thereof.


(k)
Market Capitalization.  At the time the Registration Statement was originally
declared effective, and at the time the Company's most recent Annual Report on
Form 10-K was filed with the Commission, the Company met the then applicable
requirements for the use of Form S-3 under the Securities Act, including but not
limited Instruction I.B.1 of Form S-3.  The Company is not a shell company (as
defined in Rule 405 under the Securities Act) and has not been a shell company
for at least 12 calendar months previously and if it has been a shell company at
any time previously, has filed current Form 10 information (as defined in
Instruction I.B.6 of Form S-3) with the Commission at least 12 calendar months
previously reflecting its status as an entity that is not a shell company.



(l)
Ineligible Issuer.  (i) At the earliest time after the filing of the
Registration Statement that the Company or another offering participant made a
bona fide offer (within the meaning of Rule 164(h)(2)) of the Shares and (ii) as
of the Execution Time and on each such time this representation is repeated or
deemed to be made (with such date being used as the determination date for
purposes of this clause (ii)), the Company was not and is not an Ineligible
Issuer (as defined in Rule 405), without taking account of any determination by
the Commission pursuant to Rule 405 that it is not necessary that the Company be
considered an Ineligible Issuer.



(m)
Free Writing Prospectus.  The Company is eligible to use Issuer Free Writing
Prospectuses.  Each Issuer Free Writing Prospectus does not include any
information the substance of which conflicts with the information contained in
the Registration Statement, including any Incorporated Documents and any
prospectus supplement deemed to be a part thereof that has not been superseded
or modified; and each Issuer Free Writing Prospectus does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus based upon
and in conformity with written information furnished to the Company by the
Managers specifically for use therein.  Any Issuer Free Writing Prospectus that
the Company is required to file pursuant to Rule 433(d) has been, or will be,
filed with the Commission in accordance with the requirements of the Securities
Act and the rules thereunder.  Each Issuer Free Writing Prospectus that the
Company has filed, or is required to file, pursuant to Rule 433(d) or that was
prepared by or behalf of or used by the Company complies or will comply in all
material respects with the requirements of the Securities Act and the rules
thereunder.  The Company will not, without the prior consent of the Managers,
prepare, use or refer to, any Issuer Free Writing Prospectuses.



(n)
Proceedings Related to Registration Statement.  The Registration Statement is
not the subject of a pending proceeding or examination under Section 8(d) or
8(e) of the Securities Act, and the Company is not the subject of a pending
proceeding under Section 8A of the Securities Act in connection with the
offering of the Shares. The Company has not received any notice that the
Commission has issued or intends to issue a stop-order with respect to the
Registration Statement or that the Commission otherwise has suspended or
withdrawn the effectiveness of the Registration Statement, either temporarily or
permanently, or intends or has threatened in writing to do so.



12

--------------------------------------------------------------------------------



(o)
SEC Reports.  The Company has complied in all material respects with
requirements to file all reports, schedules, forms, statements and other
documents required to be filed by it under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law to file such material) (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the "SEC Reports") on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension.  As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the Exchange
Act and the rules and regulations of the SEC promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.



(p)
Financial Statements.  The consolidated financial statements incorporated by
reference in the Registration Statement, the Prospectus or the Incorporated
Documents and any amendments thereof or supplements thereto comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing or as amended or corrected in a subsequent filing.  Such financial
statements have been prepared in accordance with United States generally
accepted accounting principles ("GAAP") applied on a consistent basis during the
periods involved, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.  All disclosures
contained or incorporated by reference in the Registration Statement, the
Prospectus and the Issuer Free Writing Prospectuses, if any, regarding "non-GAAP
financial measures" (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G of the Exchange Act and Item 10 of
Regulation S-K under the Securities Act, to the extent applicable.



(q)
 Accountants.  The Company's accountants are AJSH & Co., Chartered Accountants. 
To the knowledge of the Company, such accountants, who the Company expects will
express their opinion with respect to the financial statements to be included in
the Company's next Annual Report on Form 10-K, are a registered public
accounting firm as required by the Securities Act and is not in violation of the
auditor independence requirements of the Sarbanes-Oxley Act of 2002 (the
"Sarbanes-Oxley Act") with respect to the Company.



(r)
Material Adverse Events.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report or Prospectus Supplement filed prior to the date hereof,
(i) there has been no event, occurrence or development that has had or that
could reasonably be expected to result in a Material Adverse Effect, (ii) the
Company has not incurred any liabilities (contingent or otherwise) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company's financial statements pursuant to GAAP or required to
be disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any

13

--------------------------------------------------------------------------------



officer, director or "Affiliate" (defined as any Person that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with a Person, as such terms are used in and construed
under Rule 144 under the Securities Act), except pursuant to existing Company
stock option plans.  The Company does not have pending before the Commission any
request for confidential treatment of information.  No event, liability or
development has occurred or exists with respect to the Company or its
Subsidiaries or their respective business, properties, operations or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is deemed made that
has not been publicly disclosed at least 1 Business Day prior to the date that
this representation is deemed made.


(s)
Litigation.  There is no action, suit, inquiry, notice of violation, Proceeding
or investigation pending or, to the knowledge of the Company, threatened against
or affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an "Action") which (i) adversely affects or challenges the legality, validity or
enforceability of this Agreement or the Shares or (ii) could, if there were an
unfavorable decision, reasonably be expected to result in a Material Adverse
Effect.  Neither the Company nor any Subsidiary, nor, to the knowledge of the
Company, any director or officer thereof, is or has been the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.  There has not been, and
to the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company.  The Commission has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company or any Subsidiary under the Exchange Act or the Securities
Act.



(t)
Labor Relations.  No material labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company which
could reasonably be expected to result in a Material Adverse Effect. None of the
Company's or its Subsidiaries' employees is a member of a union that relates to
such employee's relationship with the Company, and neither the Company nor any
of its Subsidiaries is a party to a collective bargaining agreement, and the
Company and its Subsidiaries believe that their relationships with their
employees are good.  No executive officer, to the knowledge of the Company, is,
or is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.  The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.



(u)
No Existing Defaults.  Neither the Company nor any Subsidiary (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any Subsidiary under), nor has the Company or any Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any

14

--------------------------------------------------------------------------------



statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not
reasonably be expected to result in a Material Adverse Effect.  The Company has
not filed a report pursuant to Section 13(a) or 15(d) of the Exchange Act since
the filing of its last Annual Report on Form 10-K, indicating that it (i) has
failed to pay any dividend or sinking fund installment on preferred stock or
(ii) has defaulted on any installment on indebtedness for borrowed money or on
any rental on one or more long-term leases, which defaults, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect


(v)
Regulatory Permits.  Except as disclosed in the Registration Statement and the
Prospectus, the Company and its Subsidiaries have made all filings, applications
and submissions required by, possesses and is operating in compliance with, all
approvals, licenses, certificates, certifications, clearances, consents, grants,
exemptions, marks, notifications, orders, permits and other authorizations
issued by, the appropriate federal, state or foreign governmental or regulatory
authorities (including, without limitation, the United States Food and Drug
Administration (the "FDA"), the United States Drug Enforcement Administration or
any other foreign, federal, state, provincial, court or local government or
regulatory authorities including self-regulatory organizations engaged in the
regulation of clinical trials, pharmaceuticals, biologics or biohazardous
substances or materials) necessary for the ownership or lease of their
respective properties or to conduct its businesses as described in the
Registration Statement and the Prospectuses (collectively, "Material Permits"),
except for such Permits the failure of which to possess, obtain or make the same
would not reasonably be expected to have a Material Adverse Effect; the Company
is in compliance with the terms and conditions of all such Permits, except where
the failure to be in compliance would not reasonably be expected to have a
Material Adverse Effect; all of the Permits are valid and in full force and
effect, except where any invalidity, individually or in the aggregate, would be
reasonably expected to have a Material Adverse Effect; and neither the Company
nor any of its Subsidiaries has received any written notice of proceedings
relating to the limitation, revocation, cancellation, suspension, modification
or non-renewal of any such Permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would have a Material
Adverse Effect, and has any reason to believe that any such license,
certificate, permit or authorization will not be renewed in the ordinary
course.  To the extent required by applicable laws and regulations of the FDA,
the Company has submitted to the FDA an Investigational New Drug Application or
amendment or supplement thereto for each clinical trial it has conducted or
sponsored or is conducting or sponsoring; all such submissions were in material
compliance with applicable laws and rules and regulations when submitted and no
material deficiencies have been asserted by the FDA with respect to any such
submissions.



(w)
Regulatory Filings.  Except as disclosed in the Registration Statement and the
Prospectus, neither the Company nor any of its Subsidiaries has failed to file
with the applicable regulatory authorities (including, without limitation, the
FDA, or any foreign, federal, state, provincial or local governmental or
regulatory authority performing functions similar to those performed by the FDA)
any required filing, declaration, listing, registration, report or submission,
except for such failures that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect; except as disclosed in
the Registration Statement and the Prospectuses, all such filings, declarations,
listings, registrations, reports or submissions were in compliance with
applicable laws when filed and no deficiencies have been asserted by any
applicable regulatory authority with respect to any such filings, declarations,
listings, registrations, reports or submissions, except for any deficiencies
that, individually or in the aggregate, would not have a Material Adverse
Effect.  The Company has operated and

15

--------------------------------------------------------------------------------



currently is, in all material respects, in compliance with the United States
Federal Food, Drug, and Cosmetic Act, all applicable rules and regulations of
the FDA and other federal, state, local and foreign governmental bodies
exercising comparable authority.  The Company has no knowledge of any studies,
tests or trials not described in the Prospectus the results of which reasonably
call into question in any material respect the results of the studies, tests and
trials described in the Prospectus.


(x)
Clinical Studies.  To the Company's knowledge, the preclinical studies and tests
and clinical trials described in the Prospectus were, and, if still pending, are
being, to the Company's knowledge, conducted in all material respects in
accordance with the experimental protocols, procedures and controls pursuant to,
where applicable, accepted professional and scientific standards for products or
product candidates comparable to those being developed by the Company; the
descriptions of such studies, tests and trials, and the results thereof,
contained in the Prospectus are accurate and complete in all material respects;
the Company is not aware of any tests, studies or trials not described in the
Prospectus, the results of which reasonably call into question the results of
the tests, studies and trials described in the Prospectus; and the Company has
not received any written notice or correspondence from the FDA or any foreign,
state or local governmental body exercising comparable authority or any
institutional review board or comparable authority requiring the termination,
suspension, clinical hold or material modification of any tests, studies or
trials.



(y)
Intentionally Omitted.



(z)
Title to Assets.  The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries and Liens for the payment of federal, state
or other taxes, the payment of which is neither delinquent nor subject to
penalties.  Any real property and facilities held under lease by the Company and
the Subsidiaries are held by them under valid, subsisting and enforceable leases
of which the Company and the Subsidiaries are in compliance, except where such
non-compliance would not reasonably be expected to have a Material Adverse
Effect.

 
(aa)
Intellectual Property.  Except as disclosed in the Registration Statement and
the Prospectus, the Company and its Subsidiaries own, possess, license or have
other rights to use all foreign and domestic patents, patent applications, trade
and service marks, trade and service mark registrations, trade names,
copyrights, licenses, inventions, trade secrets, technology, Internet domain
names, know-how and other intellectual property (collectively, the "Intellectual
Property"), necessary for the conduct of their respective businesses as now
conducted except to the extent that the failure to own, possess, license or
otherwise hold adequate rights to use such Intellectual Property would not,
individually or in the aggregate, have a Material Adverse Effect.  Except as
disclosed in the Registration Statement and the Prospectus (a) there are no
rights of third parties to any such Intellectual Property owned by the Company
and its Subsidiaries; (b) to the Company's knowledge, there is no infringement
by third parties of any such Intellectual Property; (c) there is no pending or,
to the Company's knowledge, threatened action, suit, proceeding or claim by
others challenging the Company's and its Subsidiaries' rights in or to any such
Intellectual Property, and the Company is unaware of any facts which could form
a reasonable basis for any such action, suit, proceeding or claim; (d) there is
no pending or, to the Company's knowledge, threatened action, suit, proceeding
or claim by others challenging the validity or scope of any such Intellectual
Property; (e) there is no pending or, to the

16

--------------------------------------------------------------------------------



Company's knowledge, threatened action, suit, proceeding or claim by others that
the Company and its Subsidiaries infringe or otherwise violate any patent,
trademark, copyright, trade secret or other proprietary rights of others; (f) to
the Company's knowledge, there is no third-party U.S. patent or published U.S.
patent application which contains claims for which an Interference Proceeding
(as defined in 35 U.S.C. § 135) has been commenced against any patent or patent
application described in the Prospectus as being owned by or licensed to the
Company; and (g) the Company and its Subsidiaries have complied with the terms
of each agreement pursuant to which Intellectual Property has been licensed to
the Company or such Subsidiary, and all such agreements are in full force and
effect, except, in the case of any of clauses (a)-(g) above, for any such
infringement by third parties or any such pending or threatened suit, action,
proceeding or claim as would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.


(bb)
Insurance.  The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary for companies of similar size as the
Company in the businesses in which the Company and the Subsidiaries are engaged,
including, but not limited to, directors and officers insurance coverage.  To
the knowledge of the Company, such insurance contracts and policies are accurate
and complete.  Neither the Company nor any Subsidiary has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business without a significant increase in cost.

 
(cc)
Affiliate Transactions.  Except as set forth in the Registration Statement, the
Base Prospectus, any Prospectus Supplement or the Prospectus, none of the
officers or directors of the Company and, to the knowledge of the Company, none
of the employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $120,000,
other than (i) for payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and (iii) for
other employee benefits, including stock option agreements under any stock
option plan of the Company.



(dd)
Sarbanes Oxley Compliance.  Except as disclosed in the Registration Statement,
any Prospectus Supplement or the Prospectus, the Company is in material
compliance with all provisions of the Sarbanes-Oxley Act which are applicable to
it as of the Effective Date.



(ee)
Disclosure Controls.  The Company and each of its Subsidiaries maintain systems
of internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management's general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management's general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.  The
Company's internal control over financial reporting is effective and the Company
is not aware of any material weaknesses in its internal control over financial
reporting (other than as set forth in the Prospectus).  Since the date of the
latest audited financial statements of the Company included in the Prospectus,
there has been no change in the Company's internal control over financial
reporting that has

17

--------------------------------------------------------------------------------



materially affected, or is reasonably likely to materially affect, the Company's
internal control over financial reporting (other than as set forth in the
Prospectus).  The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a‑15 and 15d‑15) for the Company and designed
such disclosure controls and procedures to ensure that material information
relating to the Company and each of its Subsidiaries is made known to the
certifying officers by others within those entities, particularly during the
period in which the Company's Annual Report on Form 10-K or any Current Report
on Form 8-K which contains the Company's quarterly financial statements, as the
case may be, is being prepared.  The Company's certifying officers have
evaluated the effectiveness of the Company's controls and procedures as of a
date within 120 days prior to the filing date of the Form 10‑K for the fiscal
year most recently ended (such date, the "Evaluation Date").  The Company
presented in its Form 10-K for the fiscal year most recently ended the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date and
the disclosure controls and procedures are effective.  Since the Evaluation
Date, there have been no significant changes in the Company's internal controls
(as such term is defined in Item 307(b) of Regulation S‑K under the Securities
Act) or, to the Company's knowledge, in other factors that are reasonably likely
to significantly affect the Company's internal controls.


(ff)
Finder's Fees.  Other than payments to be made to the Managers, no brokerage or
finder's fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement.  The Managers shall have no obligation with respect to any fees
or with respect to any claims made by or on behalf of other Persons for fees of
a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.



(gg)
No Other Sales Agency Agreement.  The Company has not entered into any other
sales agency agreements or other similar arrangements with any agent or any
other representative in respect of at the market offerings of the Shares.



(hh)
Regulation M Compliance.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Shares or (iii) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Managers in connection with the sales of the Shares.



(ii)
Listing and Maintenance Requirements.  The issuance and sale of the Shares as
contemplated in this Agreement does not contravene the rules and regulations of
the Trading Market. The Common Stock registered pursuant to Section 12(b) or
12(g) of the Exchange Act, and the Company has taken no action designed to, or
which to its knowledge is likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act nor has the Company
received any notification that the Commission is contemplating terminating such
registration.  Except as disclosed in the Registration Statement, any Prospectus
Supplement or the Prospectus, the Company has not, in the 12 months preceding
the date hereof, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market. 
The Company has no reason to

18

--------------------------------------------------------------------------------



reasonably believe that it will not in the foreseeable future continue to be in
compliance with all such listing and maintenance requirements.


(jj)
Application of Takeover Protections.  Except as set forth in the Registration
Statement, any Prospectus Supplement or the Prospectus, the Company and its
Board have taken all necessary action, if any, in order to render inapplicable
any control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti‑takeover provision
under the Company's Articles of Incorporation (or similar charter documents) or
the laws of its state of incorporation that is or could become applicable to the
purchasers of the Shares.



(kk)
Investment Company.  The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an "investment company" within the meaning of the Investment
Company Act of 1940, as amended.  The Company currently intends to conduct its
business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended.



(ll)
Solvency.  Based on the financial condition of the Company as of the Effective
Date, (i) the Company's fair saleable value of its assets exceeds the amount
that will be required to be paid on or in respect of the Company's existing
debts and other liabilities (including known contingent liabilities) as they
mature and (ii) the current cash flow of the Company, together with the proceeds
the Company would receive, were it to liquidate all of its assets, after taking
into account all anticipated uses of the cash, would be sufficient to pay all
amounts on or in respect of its debt when such amounts are required to be paid. 
Within one year of the Effective Date, the Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).   
The SEC Reports set forth as of the dates thereof all outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments.  For the purposes of this Agreement,
"Indebtedness" shall mean (a) any liabilities for borrowed money or amounts owed
in excess of $50,000 (other than accrued liabilities and trade accounts payable
incurred in the ordinary course of business), (b) all guaranties, endorsements
and other contingent obligations in respect of indebtedness of others, whether
or not the same are or should be reflected in the Company's balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (c) the present value of any lease payments in excess of $50,000
due under leases required to be capitalized in accordance with GAAP.  Neither
the Company nor any Subsidiary is in default with respect to any Indebtedness.



(mm)
Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary have filed all necessary federal, state
and foreign income and franchise tax returns and have paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.



(nn)
No Reliance.  The Company has not relied upon the Managers or legal counsel for
the Managers for any legal, tax or accounting advice in connection with the
offering and sale of the Shares.



(oo)
Foreign Corrupt Practices.  Neither the Company nor any Subsidiary nor, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or any Subsidiary is aware of or has taken any action, directly or
indirectly, that could result in a violation by

19

--------------------------------------------------------------------------------



such persons of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder or the U.K. Bribery Act 2010 or similar law of
any other relevant jurisdiction; and neither the Company nor any Subsidiary nor,
to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary is aware of or has taken any action,
directly or indirectly, that could result in a sanction for violation by such
persons of the Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder or the U.K. Bribery Act 2010 or similar law of any
other relevant jurisdiction; and prohibition of noncompliance therewith is
covered by the codes of conduct or other procedures instituted and maintained by
the Company and the Subsidiaries..


(pp)
AML Compliance.  The operations of the Company and its Subsidiaries are and have
been conducted at all times in compliance with applicable financial record
keeping and reporting requirements of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the money laundering statutes of all
jurisdictions to which the Company or its Subsidiaries are subject, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the "Money Laundering Laws"), except as would not reasonably be
expected to result in a Material Adverse Effect; and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its Subsidiaries with respect to
the Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.



(qq)
Office of Foreign Assets Control.  Neither the Company nor any Subsidiary nor,
to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary (i) is currently subject to any
sanctions administered or imposed by the United States (including any
administered or enforced by the Office of Foreign Assets Control of the U.S.
Treasury Department, the U.S. Department of State, or the Bureau of Industry and
Security of the U.S. Department of Commerce), the United Nations Security
Council, the European Union, or the United Kingdom (including sanctions
administered or controlled by Her Majesty's Treasury) (collectively, "Sanctions"
and such persons, "Sanction Persons")  or (ii) will, directly or indirectly, use
the proceeds of this offering, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other person in any
manner that will result in a violation of any economic Sanctions by, or could
result in the imposition of Sanctions against, any person (including any person
participating in the offering, whether as underwriter, advisor, investor or
otherwise).  Neither the Company nor any Subsidiary nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of the Subsidiaries, is a person that is, or is 50% or more owned or
otherwise controlled by a person that is: (i) the subject of any Sanctions; or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions that broadly prohibit dealings with that
country or territory (currently, Cuba, Iran, North Korea, Sudan, and Syria)
(collectively, "Sanctioned Countries" and each, a "Sanctioned Country").  Except
as has been disclosed to the Underwriters or is not material to the analysis
under any Sanctions, neither the Company nor any Subsidiary has engaged in any
dealings or transactions with or for the benefit of a Sanctioned Person, or with
or in a Sanctioned Country, in the preceding 3 years, nor does the Company or
any Subsidiary have any plans to increase its dealings or transactions with
Sanctioned Persons, or with or in Sanctioned Countries



(rr)
Off-Balance Sheet Arrangements.  There are no transactions, arrangements and
other relationships between and/or among the Company, and/or, to the knowledge
of the Company, any of its affiliates and any unconsolidated entity, including,
but not limited to, any structural finance, special

20

--------------------------------------------------------------------------------



purpose or limited purpose entity (each, an "Off Balance Sheet Transaction")
that could reasonably be expected to affect materially the Company's liquidity
or the availability of or requirements for its capital resources, including
those Off Balance Sheet Transactions described in the Commission's Statement
about Management's Discussion and Analysis of Financial Conditions and Results
of Operations (Release Nos.  33‑8056; 34‑45321; FR‑61), required to be described
in the Prospectus which have not been described as required.


(ss)
Forward Looking Statements.  No forward-looking statement (within the meaning of
Section 27A of the Securities Act and Section 21E of the Exchange Act) (a
"Forward Looking Statement") contained in the Registration Statement and the
Prospectus has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.  The Forward Looking Statements incorporated
by reference in the Registration Statement and the Prospectus from the Company's
Annual Report on Form 10-K for the fiscal year most recently ended (i) are
within the coverage of the safe harbor for forward looking statements set forth
in Section 27A of the Securities Act, Rule 175(b) under the Securities Act or
Rule 3b-6 under the Exchange Act, as applicable, (ii) were made by the Company
with a reasonable basis and in good faith and reflect the Company's good faith
commercially reasonable best estimate of the matters described therein, and
(iii) have been prepared in accordance with Item 10 of Regulation S‑K under the
Securities Act.



(tt)
Statistical and Market-Related Data.  Any third-party statistical and
market-related data included or incorporated by reference in a Registration
Statement, the Prospectus or any Prospectus Supplement are based on or derived
from sources that the Company believes to be reliable and accurate.



(uu)
FINRA Member Shareholders.  There are no affiliations with any FINRA member firm
among the Company's officers, directors or, to the knowledge of the Company, any
five percent (5%) or greater stockholder of the Company, except as set forth in
the Registration Statement, the Base Prospectus, any Prospectus Supplement or
the Prospectus.



(vv)
DTC Eligibility. The Company, through its transfer agent, currently participates
in the DTC Fast Automated Securities Transfer (FAST) Program and the Shares can
be transferred electronically to third parties via the DTC Fast Automated
Securities Transfer (FAST) Program.



4.
Agreements. The Company agrees with the Managers that:



(a)
Right to Review Amendments and Supplements to Registration Statement and
Prospectus.  During any period when the delivery of a prospectus relating to the
Shares is required (including in circumstances where such requirement may be
satisfied pursuant to Rule 172, 173 or any similar rule) to be delivered under
the Securities Act in connection with the offering or the sale of Shares, the
Company will not file any amendment to the Registration Statement or supplement
(including any Prospectus Supplement) to the Base Prospectus unless the Company
has furnished to the Managers a copy for its review prior to filing and will not
file any such proposed amendment or supplement to which the Managers reasonably
object. The Company has properly completed the Prospectus, in a form approved by
the Managers, and filed such Prospectus, as amended at the Execution Time, with
the Commission pursuant to the applicable paragraph of Rule 424(b) by the
Execution Time and will cause any supplement to the Prospectus to be properly
completed, in a form approved by the Managers, and will file such supplement
with the Commission pursuant to the applicable paragraph of Rule 424(b) within
the time period prescribed thereby and will provide evidence reasonably
satisfactory to the Managers of such timely filing. The Company will promptly
advise the

21

--------------------------------------------------------------------------------



Managers (i) when the Prospectus, and any supplement thereto, shall have been
filed (if required) with the Commission pursuant to Rule 424(b), (ii) when,
during any period when the delivery of a prospectus (whether physically or
through compliance with Rule 172, 173 or any similar rule) is required under the
Securities Act in connection with the offering or sale of the Shares, any
amendment to the Registration Statement shall have been filed or become
effective (other than any annual report of the Company filed pursuant to Section
13(a) or 15(d) of the Exchange Act), (iii) of any request by the Commission or
its staff for any amendment of the Registration Statement, or any Rule 462(b)
Registration Statement, or for any supplement to the Prospectus or for any
additional information, (iv) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or of any notice
objecting to its use or the institution or threatening of any proceeding for
that purpose and (v) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Shares for sale in any
jurisdiction or the institution or threatening of any proceeding for such
purpose. The Company will use its best efforts to prevent the issuance of any
such stop order or the occurrence of any such suspension or objection to the use
of the Registration Statement and, upon such issuance, occurrence or notice of
objection, to obtain as soon as possible the withdrawal of such stop order or
relief from such occurrence or objection, including, if necessary, by filing an
amendment to the Registration Statement or a new registration statement and
using its best efforts to have such amendment or new registration statement
declared effective as soon as practicable.


(b)
Subsequent Events.  If, at any time on or after an Applicable Time but prior to
the related Settlement Date, any event occurs as a result of which the
Registration Statement or Prospectus would include any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein in the light of the circumstances under which they were made
or the circumstances then prevailing not misleading, the Company will (i) notify
promptly the Managers so that any use of the Registration Statement or
Prospectus may cease until such are amended or supplemented; (ii) amend or
supplement the Registration Statement or Prospectus to correct such statement or
omission; and (iii) supply any amendment or supplement to the Managers in such
quantities as the Managers may reasonably request.



(c)
Notification of Subsequent Filings.  During any period when the delivery of a
prospectus relating to the Shares is required (including in circumstances where
such requirement may be satisfied pursuant to Rule 172, 173 or any similar rule)
to be delivered under the Securities Act, any event occurs as a result of which
the Prospectus as then supplemented would include any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein in the light of the circumstances under which they were made
at such time not misleading, or if it shall be necessary to amend the
Registration Statement, file a new registration statement or supplement the
Prospectus to comply with the Securities Act or the Exchange Act or the
respective rules thereunder, including in connection with use or delivery of the
Prospectus, the Company promptly will (i) notify the Managers of any such event,
(ii) subject to Section 4(a), prepare and file with the Commission an amendment
or supplement or new registration statement which will correct such statement or
omission or effect such compliance, (iii) use its best efforts to have any
amendment to the Registration Statement or new registration statement declared
effective as soon as practicable in order to avoid any disruption in use of the
Prospectus and (iv) supply any supplemented Prospectus to the Managers in such
quantities as the Managers may reasonably request.



(d)
Earnings Statements.  As soon as practicable, the Company will make generally
available to its security holders and to the Managers an earnings statement or
statements of the Company and its Subsidiaries which will satisfy the provisions
of Section 11(a) of the Securities Act and Rule 158.

22

--------------------------------------------------------------------------------





(e)
Delivery of Registration Statement.  Upon the request of the Managers, the
Company will furnish to the Managers and counsel for the Managers, without
charge, signed copies of the Registration Statement (including exhibits thereto)
and, so long as delivery of a prospectus by the Managers or dealer may be
required by the Securities Act (including in circumstances where such
requirement may be satisfied pursuant to Rule 172, 173 or any similar rule), as
many copies of the Prospectus and each Issuer Free Writing Prospectus and any
supplement thereto as the Managers may reasonably request. The Company will pay
the expenses of printing or other production of all documents relating to the
offering.



(f)
Qualification of Shares.  The Company will arrange, if necessary, for the
qualification of the Shares for sale under the laws of such jurisdictions as the
Managers may reasonably designate and will maintain such qualifications in
effect so long as required for the distribution of the Shares; provided that in
no event shall the Company be obligated to qualify to do business in any
jurisdiction where it is not now so qualified or to take any action that would
subject it to service of process in suits, other than those arising out of the
offering or sale of the Shares, in any jurisdiction where it is not now so
subject.



(g)
Free Writing Prospectus.  The Company agrees that, unless it has or shall have
obtained the prior written consent of the Managers, and the Managers agree with
the Company that, unless they have or shall have obtained, as the case may be,
the prior written consent of the Company, they have not made and will not make
any offer relating to the Shares that would constitute an Issuer Free Writing
Prospectus or that would otherwise constitute a "free writing prospectus" (as
defined in Rule 405) required to be filed by the Company with the Commission or
retained by the Company under Rule 433. Any such free writing prospectus
consented to by the Managers or the Company is hereinafter referred to as a
"Permitted Free Writing Prospectus." The Company agrees that (i) it has treated
and will treat, as the case may be, each Permitted Free Writing Prospectus as an
Issuer Free Writing Prospectus and (ii) it has complied and will comply, as the
case may be, with the requirements of Rules 164 and 433 applicable to any
Permitted Free Writing Prospectus, including in respect of timely filing with
the Commission, legending and record keeping.



(h)
Subsequent Equity Issuances.  Neither the Company nor any Subsidiary will offer,
sell, issue, contract to sell, contract to issue or otherwise dispose of,
directly or indirectly, any other shares of Common Stock or any Common Stock
Equivalents (other than the Shares) during the term of this Agreement while any
Sales Notice is outstanding and unfulfilled without the prior written consent of
the Managers;  provided, however, that the Company may issue and sell Common
Stock pursuant to any employee stock option plan, stock ownership plan or
dividend reinvestment plan of the Company in effect at the Execution Time and,
with as much notice as reasonably practicable, the Company may issue Common
Stock issuable upon the conversion or exercise of Common Stock Equivalents
outstanding at the Execution Time.



(i)
Market Manipulation.  Until the termination of this Agreement, the Company will
not take, directly or indirectly, any action designed to or that would
constitute or that might reasonably be expected to cause or result in, under the
Exchange Act or otherwise, stabilization or manipulation in violation of the
Securities Act, Exchange Act or the rules and regulations thereunder of the
price of any security of the Company to facilitate the sale or resale of the
Shares or otherwise violate any provision of Regulation M under the Exchange
Act.



23

--------------------------------------------------------------------------------



(j)
Notification of Incorrect Certificate.  The Company will, at any time during the
term of this Agreement, as supplemented from time to time, advise the Managers
immediately after it shall have received notice or obtained knowledge thereof,
of any information or fact that would alter or affect any opinion, certificate,
letter and other document provided to the Managers pursuant to Section 6 herein.



(k)
Certification of Accuracy of Disclosure.  Upon commencement of the offering of
the Shares under this Agreement (and upon the recommencement of the offering of
the Shares under this Agreement following the termination of a suspension of
sales hereunder lasting more than 30 trading days), and each time that (i) the
Registration Statement or Prospectus shall be amended or supplemented, other
than by means of Incorporated Documents, (ii) the Company files its Annual
Report on Form 10-K under the Exchange Act, (iii) the Company files its
quarterly reports on Form 10-Q under the Exchange Act (iv) the Company files a
Current Report on Form 8-K containing amended financial information (other than
information that is furnished and not filed), if the Managers reasonably
determine that the information in such Form 8-K is material, or (v) the Shares
are delivered to the Managers as principals at the Time of Delivery pursuant to
a Terms Agreement (such commencement or recommencement date and each such date
referred to in (i), (ii), (iii), (iv) and (v) above, a "Representation Date"),
unless waived by the Managers, the Company shall furnish or cause to be
furnished to the Managers forthwith a certificate dated and delivered on the
Representation Date, in form reasonably satisfactory to the Managers to the
effect that the statements contained in the certificate referred to in Section
6(c) of this Agreement which were last furnished to the Managers are true and
correct at the Representation Date, as though made at and as of such date
(except that such statements shall be deemed to relate to the Registration
Statement and the Prospectus as amended and supplemented to such date) or, in
lieu of such certificate, a certificate of the same tenor as the certificate
referred to in said Section 6(c), modified as necessary to relate to the
Registration Statement and the Prospectus as amended and supplemented to the
date of delivery of such certificate.



(l)
Bring Down Opinions; Negative Assurance.  At each Representation Date with
respect to which the Company is obligated to deliver a certificate pursuant to
Section 4(k) above, unless waived by the Managers, the Company shall furnish or
cause to be furnished forthwith to the Managers a written opinion of counsel to
the Company ("Company Counsel") addressed to the Managers and dated and
delivered on such Representation Date, in form and substance reasonably
satisfactory to the Managers, including a negative assurance representation.



(m)
Accountants' Bring Down "Comfort" Letter.  At each Representation Date with
respect to which the Company is obligated to deliver a certificate pursuant to
Section 4(k) above, unless waived by the Managers, the Company shall cause
(1) the Company's auditors (the "Accountants"), or other independent accountants
satisfactory to the Managers forthwith to furnish the Managers a letter, and
(2) the Chief Financial Officer of the Company forthwith to furnish the Managers
a certificate, in each case dated on such Representation Date, in form
satisfactory to the Managers, of the same tenor as the letters and certificate
referred to in Section 6 of this Agreement but modified to relate to the
Registration Statement and the Prospectus, as amended and supplemented to the
date of such letters and certificate; provided, however, that the Company will
not be required to cause the Accountants to furnish such letters to the Managers
in connection with the filing of a Current Report on Form 8-K unless (i) such
Current Report on Form 8-K is filed at any time during which a prospectus
relating to the Shares is required to be delivered under the Securities Act and
(ii) the Managers has requested such letter based upon the event or events
reported in such Current Report on Form 8-K.



24

--------------------------------------------------------------------------------



(n)
Due Diligence Session.  Upon commencement of the offering of the Shares under
this Agreement (and upon the recommencement of the offering of the Shares under
this Agreement following the termination of a suspension of sales hereunder
lasting more than 30 trading days), and at each Representation Date, the Company
will conduct a due diligence session, in form and substance, reasonably
satisfactory to the Managers, which shall include representatives of management
and Accountants. The Company shall cooperate timely with any reasonable due
diligence request from or review conducted by the Managers or their agents from
time to time in connection with the transactions contemplated by this Agreement,
including, without limitation, providing information and available documents and
access to appropriate corporate officers and the Company's agents during regular
business hours and at the Company's principal offices, and timely furnishing or
causing to be furnished such certificates, letters and opinions from the
Company, its officers and its agents, as the Managers may reasonably request.



(o)
Change of Circumstances.  The Company will, at any time during the pendency of a
Sales Notice, advise the Managers promptly after it shall have received notice
or obtained knowledge thereof, of any information or fact that would reasonably
likely alter or affect in any material respect any opinion, certificate, letter
or other document required to be provided to the Managers pursuant to this
Agreement.



(p)
Acknowledgment of Trading.  The Company consents to the Managers trading in the
Common Stock for the Managers' own accounts and for the accounts of their
clients at the same time as sales of the Shares occur pursuant to this Agreement
or pursuant to a Terms Agreement.



(q)
Disclosure of Shares Sold.  The Company will disclose in its Annual Reports on
Form 10-K and Quarterly Reports on Form 10-Q, as applicable, the number of
Shares sold through the Managers under this Agreement, the Net Proceeds to the
Company and the compensation paid by the Company with respect to sales of Shares
pursuant to this Agreement during the relevant quarter.



(r)
Rescission Right.  If, to the knowledge of the Company, the conditions set forth
in Section 6 shall not have been satisfied as of the applicable Settlement Date,
the Company will, upon request of the Managers prior to the Settlement Date,
offer to any person who has agreed to purchase Shares from the Company as the
result of an offer to purchase solicited by the Managers the right to refuse to
purchase and pay for such Shares.



(s)
Bring Down of Representations and Warranties.  Each acceptance by the Company of
an offer to purchase the Shares hereunder, and each execution and delivery by
the Company of a Terms Agreement, shall be deemed to be an affirmation to the
Managers that the representations and warranties of the Company contained in or
made pursuant to this Agreement are true and correct as of the date of such
acceptance or of such Terms Agreement as though made at and as of such date, and
an undertaking that such representations and warranties will be true and correct
as of the Settlement Date for the Shares relating to such acceptance or as of
the Time of Delivery relating to such sale, as the case may be, as though made
at and as of such date (except that such representations and warranties shall be
deemed to relate to the Registration Statement and the Prospectus as amended and
supplemented relating to such Shares).



(t)
Reservation of Shares.  The Company shall ensure that there are at all times
sufficient shares of Common Stock to provide for the issuance, free of any
preemptive rights, out of its authorized but unissued shares of Common Stock or
shares of Common Stock held in treasury, of the maximum

25

--------------------------------------------------------------------------------



aggregate number of Shares authorized for issuance by the Board pursuant to the
terms of this Agreement. The Company will use its commercially reasonable
efforts to cause the Shares to be listed for trading on the Trading Market and
to maintain such listing.


(u)
Obligation under Exchange Act.  During any period when the delivery of a
prospectus relating to the Shares is required (including in circumstances where
such requirement may be satisfied pursuant to Rule 172, 173 or any similar rule)
to be delivered under the Securities Act, the Company will file all documents
required to be filed with the Commission pursuant to the Exchange Act within the
time periods required by the Exchange Act and the regulations thereunder.



(v)
Use of Proceeds.  The Company will apply the Net Proceeds from the sale of the
Shares in the manner set forth in the Prospectus.



(w)
Filing of Prospectus Supplement.  On or prior to the earlier of (i) the date on
which the Company shall file a Quarterly Report on Form 10-Q or an Annual Report
on Form 10-K in respect of any fiscal quarter in which sales of Shares were made
by the Managers pursuant to Section 2(b) of this Agreement and (ii) the date on
which the Company shall be obligated to file such document referred to in clause
(i) in respect of such quarter (each such date, and any date on which an
amendment to any such document is filed, a "Filing Date"), the Company will file
a prospectus supplement with the Commission under the applicable paragraph of
Rule 424(b), which prospectus supplement will set forth, with regard to such
quarter, the number of the Shares sold through the Managers as agent pursuant to
Section 2(b) of this Agreement, the Net Proceeds to the Company and the
compensation paid by the Company with respect to such sales of the Shares
pursuant to Section 2(b) of this Agreement and deliver such number of copies of
each such prospectus supplement to the Trading Market as are required by such
exchange.



(x)
Additional Registration Statement.  To the extent that the Registration
Statement is not available for the sales of the Shares as contemplated by this
Agreement, the Company shall file a new registration statement with respect to
any additional shares of Common Stock necessary to complete such sales of the
Shares and use commercially reasonable efforts to cause such registration
statement to become effective as promptly as practicable. After the
effectiveness of any such registration statement, all references to
"Registration Statement" included in this Agreement shall be deemed to include
such new registration statement, including all documents incorporated by
reference therein pursuant to Item 12 of Form S-3.



(y)
Market Activities.  The Company will not, directly or indirectly, (i) take any
action designed to cause or result in, or that constitutes or might reasonably
be expected to constitute, the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of shares of Common
Stock or (ii) sell, bid for, or purchase shares of Common Stock, or pay anyone
any compensation for soliciting purchases of the Shares other than the Managers.



(z)
Investment Company Act.  The Company will conduct its affairs in such a manner
so as to reasonably ensure that neither it nor any of its Subsidiaries will be
or become, at any time prior to the termination of this Agreement, an
"investment company," as such term is defined in the Investment Company Act of
1940, as amended.



(aa)
Blue Sky and Other Qualifications. The Company will use its commercially
reasonable efforts, in cooperation with the Managers, to qualify the Shares for
offering and sale, or to obtain an

26

--------------------------------------------------------------------------------



exemption for the Shares to be offered and sold, under the applicable securities
laws of such states and other jurisdictions (domestic or foreign) as the
Managers may designate and to maintain such qualifications and exemptions in
effect for so long as required for the distribution of the Shares (but in no
event for less than one year from the date of this Agreement); provided,
however, that the Company shall not be obligated to file any general consent to
service of process or to qualify as a foreign corporation or as a dealer in
securities in any jurisdiction in which it is not so qualified or to subject
itself to taxation in respect of doing business in any jurisdiction in which it
is not otherwise so subject.  In each jurisdiction in which the Shares have been
so qualified or exempt, the Company will file such statements and reports as may
be required by the laws of such jurisdiction to continue such qualification or
exemption, as the case may be, in effect for so long as required for the
distribution of the Shares (but in no event for less than one year from the date
of this Agreement).


5.
Payment of Expenses. The Company agrees to pay the costs and expenses incident
to the performance of its obligations under this Agreement, whether or not the
transactions contemplated hereby are consummated, including without limitation:
(i) the preparation, printing or reproduction and filing with the Commission of
the Registration Statement (including financial statements and exhibits
thereto), the Prospectus and each Issuer Free Writing Prospectus, and each
amendment or supplement to any of them; (ii) the printing (or reproduction) and
delivery (including postage, air freight charges and charges for counting and
packaging) of such copies of the Registration Statement, the Prospectus, and
each Issuer Free Writing Prospectus, and all amendments or supplements to any of
them, as may, in each case, be reasonably requested for use in connection with
the offering and sale of the Shares; (iii) the preparation, printing,
authentication, issuance and delivery of certificates for the Shares, including
any stamp or transfer taxes in connection with the original issuance and sale of
the Shares; (iv) the printing (or reproduction) and delivery of this Agreement,
any blue sky memorandum and all other agreements or documents printed (or
reproduced) and delivered in connection with the offering of the Shares; (v) the
registration of the Shares under the Exchange Act, if applicable, and the
listing of the Shares on the Trading Market; (vi) any registration or
qualification of the Shares for offer and sale under the securities or blue sky
laws of the several states (including filing fees and the reasonable fees and
expenses of counsel for the Managers relating to such registration and
qualification); (vii) the fees and expenses of the Company's accountants and the
fees and expenses of counsel (including local and special counsel) for the
Company; (viii) the filing fee under FINRA Rule 5110; (ix) the reasonable fees
and expenses of the Managers' counsel, not to exceed $20,000; (x) all other
costs and expenses incident to the performance by the Company of its obligations
hereunder; and (xi) all actual fees, expenses and disbursements relating to
background checks for executive officers (which are not expected to exceed
$1,000 per person), which shall be paid at Execution Time.



6.
Conditions to the Obligations of the Managers. The obligations of the Managers
under this Agreement and any Terms Agreement shall be subject to (i) the
accuracy of the representations and warranties on the part of the Company
contained herein as of the Execution Time, each Representation Date, and as of
each Applicable Time, Settlement Date and Time of Delivery, (ii) to the
performance by the Company of its obligations hereunder and (iii) the following
additional conditions:



(a)
Filing of Prospectus Supplement.  The Prospectus, and any supplement thereto,
required by Rule 424 to be filed with the Commission have been filed in the
manner and within the time period required by Rule 424(b) with respect to any
sale of Shares; each Prospectus Supplement shall have been filed in the manner
required by Rule 424(b) within the time period required hereunder and under the
Securities Act; any other material required to be filed by the Company pursuant
to Rule 433(d) under the Securities Act, shall have been filed with the
Commission within the applicable time periods prescribed for such filings by
Rule 433; and no stop order suspending the effectiveness of the Registration

27

--------------------------------------------------------------------------------



Statement or any notice objecting to its use shall have been issued and no
proceedings for that purpose shall have been instituted or threatened.


(b)
Delivery of Opinion.  The Company shall have caused the Company Counsel to
furnish to the Managers, as required by Section 4(l) and upon reasonable advance
notice in connection with any offering of the Shares, its opinion and negative
assurance statement, dated as of such date and addressed to the Managers in form
and substance acceptable to the Managers.



(c)
Delivery of Officer's Certificate.  The Company shall have furnished or caused
to be furnished to the Managers, to the extent requested by the Managers and
upon reasonable advance notice in connection with any offering of the Shares, a
certificate of the Company signed by the Chief Executive Officer or the
President and the principal financial or accounting officer of the Company,
dated as of such date, to the effect that the signers of such certificate have
carefully examined the Registration Statement, the Prospectus, any Prospectus
Supplement and any documents incorporated by reference therein and any
supplements or amendments thereto and this Agreement and that:



(i)
the representations and warranties of the Company in this Agreement are true and
correct on and as of such date with the same effect as if made on such date and
the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to such date;



(ii)
no stop order suspending the effectiveness of the Registration Statement or any
notice objecting to its use has been issued and no proceedings for that purpose
have been instituted or, to the Company's knowledge, threatened; and



(iii)
since the date of the most recent financial statements included in the
Registration Statement, the Prospectus and the Incorporated Documents, there has
been no Material Adverse Effect on the condition (financial or otherwise),
earnings, business or properties of the Company and its subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated in the Registration Statement
and the Prospectus.



(d)
Delivery of Accountants' "Comfort" Letter.  The Company shall have requested and
caused the Accountants to have furnished to the Managers, as required by Section
4(m) and upon reasonable advance notice in connection with any offering of the
Shares, letters (which may refer to letters previously delivered to the
Managers), dated as of such date, in form and substance satisfactory to the
Managers, confirming that they are independent accountants within the meaning of
the Securities Act and the Exchange Act and the respective applicable rules and
regulations adopted by the Commission thereunder and that they have performed a
review of any unaudited interim financial information of the Company included or
incorporated by reference in the Registration Statement and the Prospectus and
provide customary "comfort" as to such review in form and substance satisfactory
to the Managers.



(e)
Secretary's Certificate.  The Company shall deliver to the Managers a
certificate of the Secretary of the Company and attested to by an executive
officer of the Company, dated as of such date, certifying as to (i) the Articles
of Incorporation of the Company, (ii) the By-laws of the Company, (iii) the
resolutions of the Board of Directors of the Company authorizing the execution,
delivery and

28

--------------------------------------------------------------------------------



performance of this Agreement and the issuance of the Shares and (iv) the
incumbency of the officers duly authorized to execute this Agreement and the
other documents contemplated by this Agreement.


(f)
No Material Adverse Event.  Since the respective dates as of which information
is disclosed in the Registration Statement, the Prospectus and the Incorporated
Documents, except as otherwise stated therein, there shall not have been (i) any
change or decrease in previously reported results specified in the letter or
letters referred to in paragraph (d) of this Section 6 or (ii) any change, or
any development involving a prospective change, in or affecting the condition
(financial or otherwise), earnings, business or properties of the Company and
its subsidiaries taken as a whole, whether or not arising from transactions in
the ordinary course of business, except as set forth in or contemplated in the
Registration Statement, the Prospectus and the Incorporated Documents (exclusive
of any amendment or supplement thereto) the effect of which, in any case
referred to in clause (i) or (ii) above, is, in the reasonable judgment of the
Managers, so material and adverse as to make it impractical or inadvisable to
proceed with the offering or delivery of the Shares as contemplated by the
Registration Statement (exclusive of any amendment thereof), the Incorporated
Documents and the Prospectus (exclusive of any amendment or supplement thereto).



(g)
No Misstatement or Material Omission.  The Managers shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in the Managers'
reasonable opinion is material, or omits to state a fact that in the Managers'
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.



(h)
Payment of All Fees.  The Company shall have paid the required Commission filing
fees relating to the Shares within the time period required by Rule 456(b)(1)(i)
of the Securities Act without regard to the proviso therein and otherwise in
accordance with Rules 456(b) and 457(r) of the Securities Act and, if
applicable, shall have updated the "Calculation of Registration Fee" table in
accordance with Rule 456(b)(1)(ii) either in a post-effective amendment to the
Registration Statement or on the cover page of a prospectus filed pursuant to
Rule 424(b).



(i)
No FINRA Objections.  FINRA shall not have raised any objection with respect to
the fairness and reasonableness of the terms and arrangements under this
Agreement.



(j)
Shares Listed on Trading Market.  The Shares shall have been listed and admitted
and authorized for trading on the Trading Market, and satisfactory evidence of
such actions shall have been provided to the Managers.



(k)
Other Assurances.  Prior to each Settlement Date and Time of Delivery, as
applicable, the Company shall have furnished to the Managers such further
information, certificates and documents as the Managers may reasonably request.



If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Managers and counsel for
the Managers, this Agreement and all obligations of the Managers hereunder may
be canceled at, or at any time prior to, any Settlement Date or Time of
Delivery, as applicable, by the Managers. Notice of such cancellation shall be
given to the Company in writing or by telephone or facsimile confirmed in
writing.


29

--------------------------------------------------------------------------------



The documents required to be delivered by this Section 6 shall be delivered to
the office of Sheppard Mullin Richter & Hampton LLP, counsel for the Managers,
at 30 Rockefeller Plaza, 39th Floor, New York, New York 10112, on each such date
as provided in this Agreement.


7.
Indemnification and Contribution.



(a)
Indemnification by Company.  The Company agrees to indemnify and hold harmless
the Managers, the directors, officers, employees and agents of the Managers and
each person who controls the Managers within the meaning of either the
Securities Act or the Exchange Act against any and all losses, claims, damages
or liabilities, joint or several, to which they or any of them may become
subject under the Securities Act, the Exchange Act or other Federal or state
statutory law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement for the registration of the Shares
as originally filed or in any amendment thereof, or in the Base Prospectus, any
Prospectus Supplement, the Prospectus, any Issuer Free Writing Prospectus, or in
any amendment thereof or supplement thereto, or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
agrees to reimburse each such indemnified party for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by the Managers specifically for inclusion therein. The
indemnification obligations of the Company under this Agreement will cease to
apply to the extent that a court of competent jurisdiction in a final judgment
that has become non-appealable shall determine that such losses, claims, damages
or liabilities (or actions in respect thereof) were solely caused by the gross
negligence, willful misconduct or fraud of the Managers. This indemnity
agreement will be in addition to any liability that the Company may otherwise
have.



(b)
Indemnification by Managers.  The Managers each agree to indemnify and hold
harmless the Company, each of its directors, each of its officers who signs the
Registration Statement, and each person who controls the Company within the
meaning of either the Securities Act or the Exchange Act, to the same extent as
the foregoing indemnity from the Company to the Managers, but only with
reference to written information relating to the Managers furnished to the
Company by the Managers specifically for inclusion in the documents referred to
in the foregoing indemnity; provided, however, that in no case shall the
Managers be responsible for any amount in excess of the Broker Fee applicable to
the Shares and paid hereunder, except to the extent that a court of competent
jurisdiction in a final judgment that has become non-appealable shall determine
that such losses, claims, damages or liabilities (or actions in respect thereof)
were solely caused by the gross negligence, willful misconduct, or fraud of the
Managers. This indemnity agreement will be in addition to any liability which
the Managers may otherwise have.



(c)
Indemnification Procedures.  Promptly after receipt by an indemnified party
under this Section 7 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 7, notify the indemnifying party in
writing of the commencement thereof; but the failure so to notify the
indemnifying party (i) will not relieve it from liability under paragraph (a)
or (b) above unless and to the

30

--------------------------------------------------------------------------------



extent it did not otherwise learn of such action and such failure results in the
forfeiture by the indemnifying party of substantial rights and defenses and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
paragraph (a) or (b) above. The indemnifying party shall be entitled to appoint
counsel of the indemnifying party's choice at the indemnifying party's expense
to represent the indemnified party in any action for which indemnification is
sought (in which case the indemnifying party shall not thereafter be responsible
for the fees and expenses of any separate counsel retained by the indemnified
party or parties except as set forth below); provided, however, that such
counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party's election to appoint counsel to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) the use of counsel chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest, (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party, (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of the institution of such action or (iv) the indemnifying
party shall authorize the indemnified party to employ separate counsel at the
expense of the indemnifying party. An indemnifying party will not, without the
prior written consent of the indemnified parties, settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified parties are
actual or potential parties to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising out of such claim, action, suit or proceeding.


(d)
Contribution.  In the event that the indemnity provided in paragraph (a), (b) or
(c) of this Section 7 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, the Company and the Managers agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending the same) (collectively "Losses") to which the Company and the
Managers may be subject in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and by the Managers on
the other from the offering of the Shares; provided, however, that in no case
shall the Managers be responsible for any amount in excess of the Broker Fee
applicable to the Shares and paid hereunder, except to the extent that a court
of competent jurisdiction in a final judgment that has become non-appealable
shall determine that such losses, claims, damages or liabilities (or actions in
respect thereof) were solely caused by the gross negligence, willful misconduct,
or fraud of the Managers. If the allocation provided by the immediately
preceding sentence is unavailable for any reason, the Company and the Managers
severally shall contribute in such proportion as is appropriate to reflect not
only such relative benefits but also the relative fault of the Company on the
one hand and of the Managers on the other in connection with the statements or
omissions which resulted in such Losses as well as any other relevant equitable
considerations. Benefits received by the Company shall be deemed to be equal to
the total net proceeds from the offering (before deducting expenses) received by
it, and benefits received by the Managers shall be deemed to be equal to the
Broker Fee applicable to the Shares and paid hereunder as determined by this
Agreement. Relative fault shall be determined by reference to, among other
things, whether any untrue or any alleged untrue statement of a material fact or
the omission or alleged omission to state a material fact relates to information
provided by the

31

--------------------------------------------------------------------------------



Company on the one hand or the Managers on the other, the intent of the parties
and their relative knowledge, access to information and opportunity to correct
or prevent such untrue statement or omission. The Company and the Managers agree
that it would not be just and equitable if contribution were determined by pro
rata allocation or any other method of allocation which does not take account of
the equitable considerations referred to above. Notwithstanding the provisions
of this paragraph (d), no person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 7, each person who controls the
Managers within the meaning of either the Securities Act or the Exchange Act and
each director, officer, employee and agent of the Managers shall have the same
rights to contribution as the Manager, and each person who controls the Company
within the meaning of either the Securities Act or the Exchange Act, each
officer of the Company who shall have signed the Registration Statement and each
director of the Company shall have the same rights to contribution as the
Company, subject in each case to the applicable terms and conditions of this
paragraph (d).


8.
Termination.



(a)
The Company shall have the right, by giving written notice as hereinafter
specified, to terminate the provisions of this Agreement (relating to the
solicitation of offers to purchase the Shares) in its sole discretion at any
time upon one (1) Business Day's prior written notice, unless waived by the
Managers and provided that the Agreement remains operational during the one (1)
Business Days following receipt of such written notice. Any such termination
shall be without liability of any party to any other party except that (i) with
respect to any pending sale, through the Managers for the Company, the
obligations of the Company, including in respect of compensation of the
Managers, shall remain in full force and effect notwithstanding the termination
and (ii) the provisions of Sections 5, 6, 7, 8, 9, 10, 12 and 14 of this
Agreement shall remain in full force and effect notwithstanding such
termination.



(b)
The Managers shall have the right, by giving written notice as hereinafter
specified, to terminate the provisions of this Agreement (relating to the
solicitation of offers to purchase the Shares) in its sole discretion at any
time upon thirty (30) Business Days' prior written notice, unless waived by the
Company. Any such termination shall be without liability of any party to any
other party except that the provisions of Sections 5, 6, 7, 8, 9, 10, 12 and 14
of this Agreement shall remain in full force and effect notwithstanding such
termination.



(c)
This Agreement shall remain in full force and effect until the earlier of
December 20, 2019 and such date that this Agreement is terminated pursuant to
Sections 8(a) or (b) above or otherwise by mutual agreement of the parties,
provided that any such termination by mutual agreement shall in all cases be
deemed to provide that Sections 5, 6, 7, 8, 9, 10, 12 and 14 shall remain in
full force and effect.



(d)
Any termination of this Agreement shall be effective on the date specified in
such notice of termination, provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
the Managers or the Company, as the case may be. If such termination shall occur
prior to the Settlement Date or Time of Delivery for any sale of the Shares,
such sale shall settle in accordance with the provisions of Section 2(b) of this
Agreement.



(e)
In the case of any purchase of Shares by the Managers pursuant to a Terms
Agreement, the obligations of the Managers pursuant to such Terms Agreement
shall be subject to termination, in the absolute discretion of the Managers, by
prompt oral notice given to the Company prior to the Time

32

--------------------------------------------------------------------------------



of Delivery relating to such Shares, if any, and confirmed promptly by facsimile
or electronic mail, if since the time of execution of the Terms Agreement and
prior to such delivery and payment, (i) trading in the Common Stock shall have
been suspended by the Commission or the Trading Market or trading in securities
generally on the Trading Market shall have been suspended or limited or minimum
prices shall have been established on the Trading Market, (ii) a banking
moratorium shall have been declared either by Federal or New York State
authorities or (iii) there shall have occurred any outbreak or escalation of
hostilities, declaration by the United States of a national emergency or war, or
other calamity or crisis the effect of which on financial markets is such as to
make it, in the sole judgment of the Manager, impractical or inadvisable to
proceed with the offering or delivery of the Shares as contemplated by the
Prospectus (exclusive of any amendment or supplement thereto).


9.
Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its officers and of the Managers set forth in or made pursuant to this Agreement
will remain in full force and effect, regardless of any investigation made by
the Managers or the Company or any of the officers, directors, employees, agents
or controlling persons referred to in Section 7, and will survive delivery of
and payment for the Shares.



10.
Notices. All communications hereunder will be in writing and effective only on
receipt, and will be mailed, delivered or facsimiled to the addresses of the
Company and Managers, respectively, set forth on the signature pages hereto,
with copies to the following:



If to the Company to:


Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, New York 10019
Attn: Spencer G. Feldman


If to the Managers to:


Sheppard, Mullin, Richter & Hampton
30 Rockefeller Plaza, 39th Floor
New York, New York 10112
Attn: Richard A. Friedman


An electronic communication ("Electronic Notice") shall be deemed written notice
for purposes of this Section 10 if sent to the electronic mail address specified
by the receiving party under separate cover.  Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives verification
of receipt by the receiving party.  Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form ("Nonelectronic Notice") which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.


11.
Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the Company and the Managers and their respective successors and
the affiliates, controlling persons, officers and directors referred to in
Section 10 hereof.  References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party. 
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this

33

--------------------------------------------------------------------------------



Agreement, except as expressly provided in this Agreement.  Neither party may
assign its rights or obligations under this Agreement without the prior written
consent of the other party; provided, however, that the Managers may assign its
rights and obligations hereunder to an affiliate thereof without obtaining the
Company's consent.


12.
No Fiduciary Duty. The Company hereby acknowledges that (a) the purchase and
sale of the Shares pursuant to this Agreement is an arm's-length commercial
transaction between the Company, on the one hand, and the Managers and any
affiliate through which it may be acting, on the other, (b) the Managers are
acting solely as sales agent and/or principal in connection with the purchase
and sale of the Company's securities and not as a fiduciary of the Company and
(c) the Company's engagement of the Managers in connection with the offering and
the process leading up to the offering is as independent contractors and not in
any other capacity. Furthermore, the Company agrees that it is solely
responsible for making its own judgments in connection with the offering
(irrespective of whether the Managers have advised or are currently advising the
Company on related or other matters). The Company agrees that it will not claim
that the Managers have rendered advisory services of any nature or respect, or
owe an agency, fiduciary or similar duty to the Company, in connection with such
transaction or the process leading thereto.



13.
Entire Agreement; Amendment; Severability.  This Agreement (including all
schedules and exhibits attached hereto and Sales Notices issued pursuant hereto)
and any Terms Agreement constitutes the entire agreement and supersedes all
other prior and contemporaneous agreements and undertakings, both written and
oral, among the parties hereto with regard to the subject matter hereof. 
Neither this Agreement, any Terms Agreement, if any, nor any term hereof may be
amended except pursuant to a written instrument executed by the Company and the
Managers.  In the event that any one or more of the provisions contained herein,
or the application thereof in any circumstance, is held invalid, illegal or
unenforceable as written by a court of competent jurisdiction, then such
provision shall be given full force and effect to the fullest possible extent
that it is valid, legal and enforceable, and the remainder of the terms and
provisions herein shall be construed as if such invalid, illegal or
unenforceable term or provision was not contained herein, but only to the extent
that giving effect to such provision and the remainder of the terms and
provisions hereof shall be in accordance with the intent of the parties as
reflected in this Agreement.



14.
Applicable Law. This Agreement and any Terms Agreement will be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed within the State of New York.



15.
WAIVER OF JURY TRIAL. THE COMPANY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY TERMS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.



16.
Counterparts. This Agreement and any Terms Agreement may be signed in one or
more counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement, which may be delivered by
facsimile or in .pdf file via e-mail.



17.
Headings. The section headings used in this Agreement and any Terms Agreement
are for convenience only and shall not affect the construction hereof.



34

--------------------------------------------------------------------------------



18.
Adjustments for Stock Splits.  The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any stock split, stock dividend or similar event effected with respect
to the shares of Common Stock.



***************************
 
 
         
35

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the Managers.


Very truly yours,


INDIA GLOBALIZATION CAPITAL, INC.


By:________________________
Name:  Ram Mukunda
Title:    Chief Executive Officer


Address for Notice:
4336 Montgomery Avenue
Bethesda, Maryland   20814
Facsimile: (240) 465 0273
Attention: Mr. Ram Mukunda, Chief Executive Officer


The foregoing Agreement is hereby confirmed and accepted as of the date first
written above.


THE BENCHMARK COMPANY, LLC
 
 
By:________________________
Name:
Title:
 

Address for Notice:
150 East 58th Street, 17th Floor
New York, NY 10155
Facsimile:
Attention: John Borer


JOSEPH GUNNAR & CO., LLC
 
 
By:________________________
Name:
Title:

Address for Notice:
30 Broad Street, 11th Floor
New York, NY 1004
Facsimile:
Attention: Eric Lord, Head of Investment Banking/Underwritings
36

--------------------------------------------------------------------------------

ANNEX I
Form of Terms Agreement
INDIA GLOBALIZATION CAPITAL, INC. TERMS AGREEMENT


Dear Sirs:


      India Globalization Capital, Inc. (the "Company") proposes, subject to the
terms and conditions stated herein and in the At The Market Offering Agreement,
dated December 20, 2017 (the "At The Market Offering Agreement"), between the
Company and The Benchmark Company, LLC ("Manager") and Joseph Gunnar & Co., LLC
(the "Co-Manager" and collectively with the Manager, the "Managers"), to issue
and sell to Managers the securities specified in the Schedule I hereto (the
"Purchased Shares").


      Each of the provisions of the At The Market Offering Agreement not
specifically related to the solicitation by the Manager, as agents of the
Company, of offers to purchase securities is incorporated herein by reference in
its entirety, and shall be deemed to be part of this Terms Agreement to the same
extent as if such provisions had been set forth in full herein. Each of the
representations and warranties set forth therein shall be deemed to have been
made at and as of the date of this Terms Agreement and the Time of Delivery,
except that each representation and warranty in Section 3 of the At The Market
Offering Agreement which makes reference to the Prospectus (as therein defined)
shall be deemed to be a representation and warranty as of the date of the At The
Market Offering Agreement in relation to the Prospectus, and also a
representation and warranty as of the date of this Terms Agreement and the Time
of Delivery in relation to the Prospectus as amended and supplemented to relate
to the Purchased Shares.


      An amendment to the Registration Statement (as defined in the At The
Market Offering Agreement), or a supplement to the Prospectus, as the case may
be, relating to the Purchased Shares, in the form heretofore delivered to the
Benchmark is now proposed to be filed with the Securities and Exchange
Commission.


      Subject to the terms and conditions set forth herein and in the At The
Market Offering Agreement which are incorporated herein by reference, the
Company agrees to issue and sell to the Manager(s) and the Manager(s) agree to
purchase from the Company the number of shares of the Purchased Shares at the
time and place and at the purchase price set forth in the Schedule I attached
hereto.
 

--------------------------------------------------------------------------------

          If the foregoing is in accordance with your understanding, please sign
and return to us a counterpart hereof, whereupon this Terms Agreement, including
those provisions of the At The Market Offering Agreement incorporated herein by
reference, shall constitute a binding agreement between Benchmark and the
Company.
 
 
 
INDIA GLOBALIZATION CAPITAL, INC.
 
By: __________________________________________
       Name:  Ram Mukunda
       Title:   Chief Executive Officer
 
 

ACCEPTED as of the date first written above.
 
 
 
 
 
THE BENCHMARK COMPANY, LLC

 
 
 

By: __________________________________________
      Name:
      Title:


JOSEPH GUNNAR & CO, LLC
 
 
 

By: __________________________________________
      Name:
      Title:




 